Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 19, limitations “a first data receiving module configured to receive…; a first
attribute extracting module configured to extract…; a first attribute mapping module configured to map…; a second data receiving module configured to receive…; a second attribute extracting module configured to extract…; a second attribute mapping module configured to map…; an ontology building module configured to build…" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “to receive, extract, map, receive, map, build, respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Appropriate clarification and correction is required.
Examiner’s notes: Claims 12-21 are system claims, however claims 12-21 lack of necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. If applicant chose not to invoke 35 U.S.C. 112(f), claims 12-21 will fail to fall within a statutory category.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 19 is rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. The claim does not fall within any of the four statutory classes of subject matter.
Claim 19 recites “A system...”, however, each of the claimed system (i.e. a first data receiving module…; a first attribute extracting module...) is not limited to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4, 9-15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US Pat No. 8,060,519), in view of Zillner et al.  (US Pat No. 8,620,931 – hereinafter Zillner_931).
As per claim 1, Hosokawa teaches a computer-implemented method for organizing medical data, the method comprising:
receiving first data of a first data category (i.e. Class ID of integration source, Fig. 7), the first data having a first data format (i.e. a class storage unit that stores class mapping information in which a class included in an integration-source ontology, col. 2, line 50 to col. 3, line 26);
extracting a first plurality of attributes (i.e. attribute ID of integration source, Fig. 8) from the first data using a first extractor (i.e. an attribute storage unit that stores attribute mapping information in which a superclass of an associated class ... a class in the integration-source ontology and associated in the class mapping information, an attribute held by the superclass of the associated class, col. 2, line 50 to col. 3, line 26);
mapping the first plurality of attributes to an unified data format (i.e. The class-mapping storage unit 202 ... The attribute-mapping storage unit 203 stores an attribute mapping table, col. 8, lines 32-56) using a first mapper (i.e. from classes other than the associated class and included in the integration-source ontology, an attribute-mapping-information acquiring unit that acquires attribute mapping information of an attribute which is held by a superclass of the integration target class and which is associated with the integration destination attribute in the integration-destination ontology, col. 2, line 50 to col. 3, line 26); 
receiving second data of a second data category (i.e. Class ID of integration destination, Fig. 7), the second data having a second data format (i.e. a class included in an integration-destination ontology are associated with each other, col. 2, line 50 to col. 3, line 26);
extracting a second plurality of attributes (i.e. attribute ID of integration destination, Fig. 8) from the second data using a second extractor (i.e. an attribute storage unit that stores attribute mapping information in which a superclass of an associated class ... an integration destination attribute which is an attribute of a class in the integration-destination ontology and corresponding to the associated class are associated with each other, a class specifying unit that specifies an integration target class, which is an object to be associated with a class included in the integration-destination ontology, col. 2, line 50 to col. 3, line 26);
mapping the second plurality of attributes to the unified data format (i.e. The class-mapping storage unit 202 ... The attribute-mapping storage unit 203 stores an attribute mapping table, col. 8, lines 32-56) using a second mapper (i.e. from classes other than the associated class and included in the integration-source ontology, an attribute-mapping-information acquiring unit that acquires attribute mapping information of an attribute which is held by a superclass of the integration target class and which is associated with the integration destination attribute in the integration-destination ontology, col. 2, line 50 to col. 3, line 26);
building an ontology (i.e. the integration support server 100 can automatically associate classes included in the ontologies with each other, col. 9, lines 47-56) for a use case by at least linking (i.e. a route from the integration-destination-associated class specified ... corresponding to the attribute mapping information ...  the integration target class is present, col. 2, line 50 to col. 3, line 26) the first plurality of attributes and the second plurality of attributes (i.e. Associate classes; Associated attributes, See Fig. 17).
Hosokawa does not seem to explicitly teach “medical data”. Zillner_931  teaches “medical data” (i.e. two ontologies in the medical domain, namely the Foundational Model of Anatomy (FMA) and the Radiology Lexicon for annotating medical images (Radlex), col. 3, lines 49-58; retrieving radiology images, col. 4, lines 6-8; annotation of medical images, col. 3, line 65 to col. 4, line 5; The available image data consist of many medical images in different formats, which additionally need to be associated with the corresponding patient data, col. 4, line 64 to col. 5, line 5).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931 before the effective filing date of the claimed invention to modify the system of Hosokawa to include the limitations as taught by Zillner_931. One of ordinary skill in the art would be motivated to make this combination in order to align medical images with related patient text data in view of Zillner_931  (col. 1, lines 44-48), as doing so would give the added benefit of composing a plurality of ontology alignments, each ontology alignment being a connection between an individual set of 

As per claim 19, Hosokawa teaches a system for organizing medical data, the system comprising:
a first data receiving module configured to receive first data of a first data category (i.e. Class ID of integration source, Fig. 7), the first data having a first data format (i.e. a class storage unit that stores class mapping information in which a class included in an integration-source ontology, col. 2, line 50 to col. 3, line 26);
a first attribute extracting module configured to extract a first plurality of attributes (i.e. attribute ID of integration source, Fig. 8) from the first data using a first extractor (i.e. an attribute storage unit that stores attribute mapping information in which a superclass of an associated class ... a class in the integration-source ontology and associated in the class mapping information, an attribute held by the superclass of the associated class, col. 2, line 50 to col. 3, line 26);
a first attribute mapping module configured to map the first plurality of attributes to an unified data format (i.e. The class-mapping storage unit 202 ... The attribute-mapping storage unit 203 stores an attribute mapping table, col. 8, lines 32-56) using a first mapper (i.e. from classes other than the associated class and included in the integration-source ontology, an attribute-mapping-information acquiring unit that acquires attribute mapping information of an attribute which is held by a superclass of the integration target class and which is associated with the integration destination attribute in the integration-destination ontology, col. 2, line 50 to col. 3, line 26); 
(i.e. Class ID of integration destination, Fig. 7), the second data having a second data format (i.e. a class included in an integration-destination ontology are associated with each other, col. 2, line 50 to col. 3, line 26);
a second attribute extracting module configured to extract a second plurality of attributes (i.e. attribute ID of integration destination, Fig. 8) from the second data using a second extractor (i.e. an attribute storage unit that stores attribute mapping information in which a superclass of an associated class ... an integration destination attribute which is an attribute of a class in the integration-destination ontology and corresponding to the associated class are associated with each other, a class specifying unit that specifies an integration target class, which is an object to be associated with a class included in the integration-destination ontology, col. 2, line 50 to col. 3, line 26);
a second attribute mapping module configured to map the second plurality of attributes to the unified data format (i.e. The class-mapping storage unit 202 ... The attribute-mapping storage unit 203 stores an attribute mapping table, col. 8, lines 32-56) using a second mapper (i.e. from classes other than the associated class and included in the integration-source ontology, an attribute-mapping-information acquiring unit that acquires attribute mapping information of an attribute which is held by a superclass of the integration target class and which is associated with the integration destination attribute in the integration-destination ontology, col. 2, line 50 to col. 3, line 26);
an ontology building module configured to build an ontology (i.e. the integration support server 100 can automatically associate classes included in the ontologies with each other, col. 9, lines 47-56) for a use case by at least linking (i.e. a route from the integration-destination-associated class specified ... corresponding to the attribute mapping information ...  the integration target class is present, col. 2, line 50 to col. 3, line 26) the first plurality of attributes and the second plurality of attributes (i.e. Associate classes; Associated attributes, See Fig. 17).
Hosokawa does not seem to explicitly teach “medical data”.
Zillner_931  teaches “medical data” (i.e. two ontologies in the medical domain, namely the Foundational Model of Anatomy (FMA) and the Radiology Lexicon for annotating medical images (Radlex), col. 3, lines 49-58; retrieving radiology images, col. 4, lines 6-8; annotation of medical images, col. 3, line 65 to col. 4, line 5; The available image data consist of many medical images in different formats, which additionally need to be associated with the corresponding patient data, col. 4, line 64 to col. 5, line 5).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931 before the effective filing date of the claimed invention to modify the system of Hosokawa to include the limitations as taught by Zillner_931. One of ordinary skill in the art would be motivated to make this combination in order to align medical images with related patient text data in view of Zillner_931  (col. 1, lines 44-48), as doing so would give the added benefit of composing a plurality of ontology alignments, each ontology alignment being a connection between an individual set of said plurality of mapping functions and an individual set of said plurality of filtering functions as taught by Zillner_931 (col. 2, lines 61=64).

As per claim 20, Hosokawa teaches non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, causes the processor to perform the processes including:
receiving first data of a first data category (i.e. Class ID of integration source, Fig. 7), the first data having a first data format (i.e. a class storage unit that stores class mapping information in which a class included in an integration-source ontology, col. 2, line 50 to col. 3, line 26);
extracting a first plurality of attributes (i.e. attribute ID of integration source, Fig. 8) from the first data using a first extractor (i.e. an attribute storage unit that stores attribute mapping information in which a superclass of an associated class ... a class in the integration-source ontology and associated in the class mapping information, an attribute held by the superclass of the associated class, col. 2, line 50 to col. 3, line 26);
mapping the first plurality of attributes to an unified data format (i.e. The class-mapping storage unit 202 ... The attribute-mapping storage unit 203 stores an attribute mapping table, col. 8, lines 32-56) using a first mapper (i.e. from classes other than the associated class and included in the integration-source ontology, an attribute-mapping-information acquiring unit that acquires attribute mapping information of an attribute which is held by a superclass of the integration target class and which is associated with the integration destination attribute in the integration-destination ontology, col. 2, line 50 to col. 3, line 26); 
receiving second data of a second data category (i.e. Class ID of integration destination, Fig. 7), the second data having a second data format (i.e. a class included in an integration-destination ontology are associated with each other, col. 2, line 50 to col. 3, line 26);
extracting a second plurality of attributes (i.e. attribute ID of integration destination, Fig. 8) from the second data using a second extractor (i.e. an attribute storage unit that stores attribute mapping information in which a superclass of an associated class ... an integration destination attribute which is an attribute of a class in the integration-destination ontology and corresponding to the associated class are associated with each other, a class specifying unit that specifies an integration target class, which is an object to be associated with a class included in the integration-destination ontology, col. 2, line 50 to col. 3, line 26);
mapping the second plurality of attributes to the unified data format (i.e. The class-mapping storage unit 202 ... The attribute-mapping storage unit 203 stores an attribute mapping table, col. 8, lines 32-56) using a second mapper (i.e. from classes other than the associated class and included in the integration-source ontology, an attribute-mapping-information acquiring unit that acquires attribute mapping information of an attribute which is held by a superclass of the integration target class and which is associated with the integration destination attribute in the integration-destination ontology, col. 2, line 50 to col. 3, line 26);
building an ontology (i.e. the integration support server 100 can automatically associate classes included in the ontologies with each other, col. 9, lines 47-56) for a use case by at least linking (i.e. a route from the integration-destination-associated class specified ... corresponding to the attribute mapping information ...  the integration target class is present, col. 2, line 50 to col. 3, line 26) the first plurality of attributes and (i.e. Associate classes; Associated attributes, See Fig. 17).
Hosokawa does not seem to explicitly teach “medical data”.
Zillner_931  teaches “medical data” (i.e. two ontologies in the medical domain, namely the Foundational Model of Anatomy (FMA) and the Radiology Lexicon for annotating medical images (Radlex), col. 3, lines 49-58; retrieving radiology images, col. 4, lines 6-8; annotation of medical images, col. 3, line 65 to col. 4, line 5; The available image data consist of many medical images in different formats, which additionally need to be associated with the corresponding patient data, col. 4, line 64 to col. 5, line 5).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931 before the effective filing date of the claimed invention to modify the system of Hosokawa to include the limitations as taught by Zillner_931. One of ordinary skill in the art would be motivated to make this combination in order to align medical images with related patient text data in view of Zillner_931  (col. 1, lines 44-48), as doing so would give the added benefit of composing a plurality of ontology alignments, each ontology alignment being a connection between an individual set of said plurality of mapping functions and an individual set of said plurality of filtering functions as taught by Zillner_931 (col. 2, lines 61=64).

As per claim 4, Zillner_931 teaches the computer-implemented method of claim 1, wherein: the first data category includes radiology data; and the first data includes one of scan images and annotations (i.e. (i.e. two ontologies in the medical domain, namely the Foundational Model of Anatomy (FMA) and the Radiology Lexicon for annotating medical images (Radlex), col. 3, lines 49-58; retrieving radiology images, col. 4, lines 6-8; annotation of medical images, col. 3, line 65 to col. 4, line 5; The available image data consist of many medical images in different formats, which additionally need to be associated with the corresponding patient data, col. 4, line 64 to col. 5, line 5).

As per claim 9, Zillner_931 teaches the computer-implemented method of claim 1, wherein: the first mapper and the first extractor are part of a first plugin module; and the second mapper and the second extractor are part of a second plugin module (i.e. Four different kinds of mapping functions, col. 7, lines 14-15).
As per claim 10, Zillner_931 teaches the computer-implemented method of claim 1, wherein: the first extractor is a machine learning model trained to extract attributes from data having the first data format; and the second extractor is a machine learning model trained to extract attributes from data having the second data format (i.e. By studying the feedback from clinical experts, a restriction could be defined which is based on a variant generation process, col. 9, lines 17-24; As medical concepts are long multi-term expressions, exact matches are rare. However, Radlex and FMA concepts follow a similar linguistic structure that provides guidance in identifying the most meaningful terms of the multi-term expressions, col. 7, lines 32-41).

As per claim 11, Hosokawa teaches the computer-implemented method of claim 1, further comprising: receiving user input including one or more custom attribute relationships to be linked (i.e. the user can specify the attributes to be associated manually. After association of attributes of the associated classes has finished, further association of attributes is performed with respect to the ancestor classes as explained below, col. 10, lines 23-38).
As per claim 12, Hosokawa teaches he computer-implemented method of claim 1, wherein the receiving user input includes receiving user input via an interactive graphical interface (i.e. Further, when the user selects the associated class in the integration-source ontology using a pointing device such as a mouse, an icon or the like can be displayed to indicate a class associated with the selected class and included in 
the integration-destination ontology ... a class associated with the selected class can be made noticeable by various effects such as blinking, col. 4, lines 35-46).

As per claim 13, Hosokawa teaches the computer-implemented method of claim 1, further includes generating an ontology graph based at least in part on the ontology to provide visual guidance to a user (i.e. As shown in FIG. 14, the ontology-integration screen 1400 includes an integration-source ontology display area 1401 for displaying the class hierarchy of the integration-source ontology, col. 12, lines 7-24; The correspondence of the classes can be displayed by any means other than icons, and for example, a class associated with the selected class can be made noticeable by various effects such as blinking, col. 4, lines 35-46).

 As per claim 14, Zillner_931 teaches the computer-implemented method of claim 1, further includes storing the ontology in a searchable, shareable, and editable format (i.e. Ontologies provide ... at a shared understanding of the relevant concepts, col. 1, lines 10-19; editors for iterative, semi-automatic mapping with incremental visualizations, col. 1, lines 32-39; matching the relationships against search queries being concepts of the second ontology, col. 1, line 62 to col. 2, line 6).

As per claim 15, Zillner_931 teaches the computer-implemented method of claim 14, wherein the stored ontology is searchable through natural language (i.e. These mapping functions reflect linguistic features of the natural language phrases which describe a particular concept, col. 5, lines 32-38).
Claims 2, 5, 6, 8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US Pat No. 8,060,519), in view of Zillner et al.  (US Pat No. 8,620,931 – hereinafter Zillner_931), as applied to claims above, and further in view of Zillner et al.  (US Pat No. 8,935,196 – hereinafter Zillner_196).
As per claim 2, Hosokawa, Zillner_931  do not seem to specifically teach the unified data format is DICOM.
Zillner_196 teaches this limitation (i.e. Several approaches for semantic image annotation can be used such as automatic image parsing, manual image annotation as well as the extraction of information from DICOM headers and DICOM structured reports, or the automated extraction from radiology reports, col. 5, lines 6-29).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931, Zillner_196 before the effective filing date of the claimed invention to modify the system of Hosokawa, Zillner_931  to include the limitations as taught by Zillner_196. One of ordinary skill in the art would be motivated to make this combination in order to generate semantic representation of said instance on the basis 

As per claim 5, Hosokawa, Zillner_931  do not seem to specifically teach the scan images include one of CT images, MRI images, and PET images.	Zillner teaches this limitation (i.e. such as CT scanning, col. 7, lines 37-47; The annotated images are provided by an annotation unit 8 for annotating instance images taken of the respective instance, e.g. a patient ... MRI, PET, col. 4, lines 19-53).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931, Zillner_196 before the effective filing date of the claimed invention to modify the system of Hosokawa, Zillner_931  to include the limitations as taught by Zillner_196. One of ordinary skill in the art would be motivated to make this combination in order to perform an annotation of the generated images to generate annotated images in view of Zillner_196 (col. 4, lines 19-53), as doing so would give the added benefit of translating the structured patient data comprising annotated images into patient OWL files to be stored in the first database as taught by Zillner_196 (col. 4, lines 19-53).

As per claim 6, Hosokawa, Zillner_931 do not seem to specifically teach the second data category includes profile data; and the second data includes one of dietary habits, lifestyle habits, physical data, and genetic history.
Zillner_196 teaches these limitations (i.e. the patient record information, col. 10, lines 21-42).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931, Zillner_196 before the effective filing date of the claimed invention to modify the system of Hosokawa, Zillner_931  to include the limitations as taught by Zillner_196. One of ordinary skill in the art would be motivated to make this combination in order to annotating instance images taken of the respective instance, e.g. a patient in view of Zillner_196 (col. 4, lines 19-53), as doing so would give the added benefit of customizing established annotations to reflect particular requirements of a clinical application or workflow as taught by Zillner_196 (col. 5, lines 6-29).

As per claim 8, Hosokawa, Zillner_931 do not seem to specifically teach the following claimed limitations but Zillner_196 teaches:
the second data category includes diagnostic data (i.e. diagnosis, col. 1, lines 29-43); and
the second data includes one of symptoms (i.e. symptoms, col. 7, lines 37-47), diseases (i.e. The person can be a patient to be treated having one or several diseases, col. 4, lines 19-52), conditions (i.e. clinical guidelines to customize the established annotations to reflect particular requirements of the respective application or workflow, col. 1, lines 29-43), and treatment plans (i.e. treatment planning, col. 1, lines 29-43).


As per claim 16, Hosokawa, Zillner_931 do not seem to specifically teach the following claimed limitations but Zillner_196 teaches:
the receiving first data of a first data category includes receiving the first data by a first computer of a medical computer network (i.e. The detection devices 9 can be connected by data transmission lines or a network to the annotation unit 8. A user 11, for example a physician working in a hospital, can perform an annotation of the generated images to generate annotated images by means of the annotation unit 8, col. 4, lines 19-53); and
the receiving second data of a second data category includes receiving the second data by a second computer of the computer network (i.e. This image detection device 9 can be formed by a computer tomograph, col. 4, lines 19-53).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931, Zillner_196 before the effective filing date of the claimed 

As per claim 17, Zillner_196 teaches the computer-implemented method of claim 16, wherein:
the extracting a first plurality of attributes includes extracting the first plurality of attributes at the first computer (i.e. An extraction of a specific domain ontology from a top level domain ontology can be formed by a zooming process to cut out fragments of an existing top level domain ontology stored in a public database accessible via a data network, col. 4, lines 54-67);
the mapping the first plurality of attributes includes mapping the first plurality of attributes at the first computer (i.e. These kind of top level domains form external knowledge resources which can be selected in a possible embodiment by the user 11 by means of a user interface of the terminal 6, col. 4, lines 54-67);
the extracting a second plurality of attributes includes extracting the second plurality of attributes at the second computer (i.e. In a possible embodiment the domain ontology stored in the second database 5 is extracted from a semantic representation of a domain, in particular a top level domain including an anatomy domain and a radiology domain, col. 4, lines 54-67); and
(i.e. In a possible embodiment more than one domain ontologies can be used to provide the integrated semantic representation stored in the memory 3, col. 4, lines 54-67).

As per claim 18, Zillner_196 teaches the computer-implemented method of claim 17, further comprising: sharing the mapped first data and the mapped second data with the computer network such that the first computer receives the mapped second data and the second computer receives the mapped first data (i.e. This image detection device 9 can be formed by a computer tomograph ... The detection devices 9 can be connected by data transmission lines or a network to the annotation unit 8. A user 11, for example a physician working in a hospital, can perform an annotation of the generated images to generate annotated images by means of the annotation unit 8, col. 4, lines 19-53).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US Pat No. 8,060,519), in view of Zillner et al.  (US Pat No. 8,620,931 – hereinafter Zillner_931), as applied to claims above, and further in view of Tonkin (US Pub No. 2017/0185674).
As per claim 3, Hosokawa, Zillner_931 do not seem to specifically teach the following claimed limitations but Tonkin teaches:
the mapping the first plurality of attributes to an unified data format using a first mapper includes assigning a unified data tag to each attribute of the first plurality of (i.e. There are additional field tag positions on each of the super/subclass link fields and the object property link fields. By setting an `I` tag in these fields it will generate data fields from the linked class into the generated screen, [0370]); and
the mapping the second plurality of attributes to an unified data format using a second mapper includes assigning a unified data tag to each attribute of the second plurality of attributes (i.e. tagging all classes which are required to analyse the specified concept ... the tagged components are exported as the pruned ontology, [0429]).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931, Tonkin before the effective filing date of the claimed invention to modify the system of Hosokawa, Zillner_931 to include the limitations as taught by Tonkin. One of ordinary skill in the art would be motivated to make this combination in order to generate a mapping between source data fields and target data fields in respective source and target data structure in view of Tonkin  ([0174]), as doing so would give the added benefit of allowing the stored mapping in the form of a mapping file, index, table, merged ontology to be subsequently used in transferring data as taught by Tonkin ([0174]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US Pat No. 8,060,519), in view of Zillner et al.  (US Pat No. 8,620,931 – hereinafter Zillner_931), as applied to claims above, and further in view of Hu et al. (US Pub No. 2009/0124869).
As per claim 7, Hosokawa, Zillner_931 do not seem to specifically teach the following claimed limitations but Hu teaches:
(i.e. physicians can analyze diseases conveniently, [0011]); and
 the second data includes one of electrocardiogram data (ECGs), electroencephalogram data (EEG), and blood report data (i.e. the correlation of the ECG and EEG signals of a human body, [0011]; the blood pressure, heart rate, [0005]).
It would have been obvious to one of ordinary skill of the art having the teaching of Hosokawa, Zillner_931, Hu before the effective filing date of the claimed invention to modify the system of Hosokawa, Zillner_931 to include the limitations as taught by Hu. One of ordinary skill in the art would be motivated to make this combination in order to record continuously the EEG and ECG signals of a human body in view of Hu ([0032]), as doing so would give the added benefit of the recorded data can be sent to the physicians for further analysis and judgment of diseases as taught by Hu ([0032]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153